In his motion for rehearing appellant complains that his bill of exception number four was rewritten by the court after appellant's attorney had prepared same. We find nothing in the record which supports such claim. The court qualified the bill by appending thereto the questions and answers to and from the witness to whose evidence the bill relates, with the objections as made and the ruling of the court thereon, with a certificate that such was necessary to apprise this Court of the true conditions. The qualification appears to have been accepted by appellant without objection thereto, and is binding upon him. See Branch's Ann. Texas P. C., page 138, Sec. 215; 4 Tex. Jur., page 278, Sec. 194.
The motion for rehearing is overruled.